Rao, Judge:
The appeals for reappraisemént listed in schedule “A,” hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Acting Assistant Attorney General, counsel for the United States that the leather-bound prayer books and the issues in the appeals for reappraisements listed in Schedule A, hereto attached and made a part hereof, are *374the same in all material respects as the leather-bound prayer books and issues decided in United States v. Malhame & Co., Charles Happel, 39 C. C. P. A. (Customs) 108, C. A. D. 472 and that the record in said case be incorporated with the record herein.
IT IS FURTHER STIPULATED AND AGREED that the appraised values of the leather bindings and the appraised values of the printed texts less the amount added in each instance by the importer on entry because of advances by the appraiser in similar cases is equal to the sum of (1) the cost of materials of, and of fabrication, manipulation, or other process employed in manufacturing or producing such or similar merchandise, at a time preceding each of the dates of exportation of the particular merchandise under consideration which would ordinarily permit the manufacture or production of the particular merchandise under consideration in the usual course of business, (2) the usual general expenses of not less than 10 per centum of such cost in the case of such or similar merchandise, (3) the cost of all containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing the particular merchandise under consideration in condition, packed ready for shipment to the United States and (4) an addition for profit of not less than 8 per centum of the sum of the cost of materials, fabrication, manipulation and usual general expenses equal to the profit which ordinarily is added, in the case of merchandise of the same general character as the particular merchandise under consideration, by manufacturers or producers in the country of manufacture or production who are engaged in the production or manufacture of merchandise of the same class or kind.
IT IS FURTHER STIPULATED AND AGREED that these appeals be submitted on this stipulation.
On the agreed facts I find the cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the leather-bound prayer books here involved, and that such values were the appraised values of the leather bindings and the appraised values of the printed texts, less the amount added in each instance by the importers on entry because of advances by the appraiser in similar cases.
Insofar as the appeals relate to all other merchandise they are hereby dismissed.
Judgment will be entered accordingly.